The State of s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                   September 22, 2015

                                   No. 04-14-00904-CR

                             Jonathan Matthew ESCOBEDO,
                                       Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

               From the 81st Judicial District Court, Atascosa County, Texas
                             Trial Court No. 13-09-0117-CRA
                       Honorable Donna S. Rayes, Judge Presiding


                                     ORDER
      The Appellant’s Motion for Extension of Time to File Brief is GRANTED.



                                                 _________________________________
                                                 Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of September, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court